DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, Line 17, the first occurrence of the word “the” has been deleted.

Allowable Subject Matter
Claims 1, 3-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With respect to independent claim 1, the examiner notes that the closest prior art is Jensen (US 5433506).  The added amended language of 8/11/22 has overcome the Jensen reference.  In specific, it does not appear that the bubble (24) acts in collaboration with the spring element (50) in such a manner that a change in pressure in the interior space of the bubble causes a deflection of the spring element and, thereby, a change in the restoring force for variably adjusting the damping the of the at least one upholstery element depending on the pressure in the bubble.  Rather, the spring (50) appears, in a normal state, to exert a pressure on bellows, 42, and keep 24 fully inflated and supportive to a user.  Air is forced into the bellows, 42, to depress the spring and allow a user’s weight to depress the bubble (see especially Figures 3 and 4).  Therefore, it appears that the bellows is what is working to change the restoring force for variably adjusting the damping of the upholstery element, not the collaboration between the spring and bubble.  The state of the spring is merely a biproduct of the work of the bellows and therefore it is not believed that the Jensen satisfies the “acting in collaboration” limitation of the independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/               Primary Examiner, Art Unit 3636